Bkace, J.
This is an action upon a promissory note, as follows:
“$5,000. Kansas City, Mo., February 21,1890.
“Six months after date, for value received, I promise to pay to George H. Paul, or order, five thousand dollars, at the Commercial Bank of Milwaukee, Wisconsin, with interest after date at the rate of' eight per cent, per annum until paid.
“'Waltek P. Bishop. “Due August 21,1890. R. P. McCokmick.”
The petition is in the usual form on a negotiable-promissory note, prefaced with the following averment: “Plaintiff states that on the. eighteenth day of May,, 1890, George H. Paul departed this life, and thereafter, to wit: on the third day of September, 1890, letters-of administration on the estate of the said George H. Paul were duly granted to John G. Gregory, the plaintiff, by the probate court of Milwaukee county, state-of Wisconsin, and that thereupon the plaintiff duly-qualified as such administrator. That as said administrator the note herein sued on came into his possession, and that under the laws of the state of Wisconsin he is the person entitled to the proceeds of such cause-of action, and is entitled to sue for same.”
By the answer, the execution of the note sued on by the defendant and Bishop was admitted. The death of the said Paul, and the appointment of the plaintiff *661;as bis administrator as alleged in tbe petition was put in issue, and it was therein averred that at the time of the execution of the note and as a part of the same transaction the following agreement in writing was ■entered into between said Paul and the defendant:
“Kansas City, Mo., February 21, 1890.
“Whereas, Walter P. Bishop has this day executed and delivered to George H. Paul his promissory note, with R. P. McCormick as a joint maker with him thereon, and has placed with the said Geo. H. Paul, as collateral security for the payment of said note, fifty (50) shares of stock in the Ft. Scott Cement Manufacturing Co.
“Now, therefore, it is agreed and understood by .and between said McCormick and Paul, that, if said W. P. Bishop does not pay his said note, and should said McCormick have to pay the same, or any part thereof, for him (Bishop), that said Paul will indorse the .amount or amounts of such payment on said note of the same date when paid, stating by whom paid, and ■an amount of stock equal to such payment in dollars :shall be delivered to said McCormick as security for recovery of amount or amounts so paid.
“Geo. H. Paul.
“D. P. Thomas, witness.
“I agree to the conditions of the above contract.
“Walteb P. Bishop.
“Kansas City, Mo., February 21, 1890.”
The supposed legal effect of this agreement is thrice pleaded in the answer as a defense to this action. The reply was a general denial.
On the trial the plaintiff gave in evidence letters of administration granted to him by the probate court ■of Milwaukee county, Wisconsin, upon the estate of George H. Paul, deceased, dated September 30, 1890, *662and certain sections of the revised statutes of that state-pertaining to the administration of the estate of' deceased persons; read in evidence the note sued on, and rested. Thereupon the defendant demurred to the-plaintiff’s evidence, and his demurrer being overruled, introduced James C. Reiger as a witness, whose evidence tended to prove the contemporaneous execution of the note and agreement aforesaid on the twenty-first day of February, 1890, and that the consideration’ of the note was fifty shares of the capital stock of the Fort Scott Cement Manufacturing Company on that-day transferred by the said Paul to the said Bishop, and by the latter pledged as stated in the agreement as-collateral security for the payment of the note. The-defendant then read the agreement in evidence - and rested. Thereupon the plaintiff called the same witness by whom he proved the signature to the certificates for-said shares of stock assigned by said McCormick to Bishop, and in open court' made a tender thereof in accordance with the terms of the agreement, saving, however, his objection that the agreement pleaded, and that portion of the answer which pleads that plaintiff' had not made tender, did not constitute any defense to-the action. The court thereupon directed the, stock to-be delivered to the clerk to be held subject to the order-of the court. , The defendant then asked for leave to-file an affidavit showing surprise at the evidence in regard to the certificates, which was refused, and the-court thereupon instructed the jury that under the-pleadings and the evidence in the case the verdict, should be for the plaintiff for the face of the note-sued on without interest. The jury returned a verdict in accordance with this instruction and from the judgment entered thereon the defendant appeals.
I. There can be no doubt that the petition stated' a cause of action upon the promissory note, of which. *663the circuit court had jurisdiction if brought by the proper party. The proper party to have brought the action would have been an administrator appointed under the laws of this state. The right of a foreign executor or administrator to bring an action for the recovery of a debt due his decedent has never been recognized, but uniformly denied, under our laws. McPike v. McPike, 111 Mo. 216; Gabanne v. Skinker, 56 Mo. 357; Morton v. Hatch, 54 Mo. 411; Naylor’s Adm’r v. Moffatt, 29 Mo. 128. There is nothing in the contention that the policy of our law in this respect was changed by the act; approved April 20,1891 (Sess. Acts 1891, p. 68). An analysis of that act is unnecessary. Its terms negative the idea that it was thereby intended to authorize suits to' be brought by foreign executors or administrators. It follows that if a special demurrer, on the ground that “the plaintiff had not legal-capacity to sue” had been interposed in this case, under the provision of section 2043, Revised Statutes, 1889, it must have been sustained; bnt no exception to the petition which upon its face showed the character in which plaintiff sued, having been taken by demurrer, that objection was waived. R. S. 1889, sec. 2047; Spillane v. Railroad, 111 Mo. 555; Association v. Dubach, 82 Mo. 475; Bulkley v. Iron Co., 77 Mo. 105; State to use v. Sappington, 68 Mo. 454; Fuggle, Adm’r v. Hobbs, 42 Mo. 537; Bliss on Cofe Plead., sec. 409, and cases cited.
II. The whole scope of the defense in this case is that the promissory note and the written contract contemporaneously executed, constitute but one contract and the absolute promise in the note is rendered conditional by the terms of the agreement, and that when the defendant • proved and introduced the agreement in evidence it was a complete defense to plaintiff's action, and he could then only recover by amending his peti*664tion so as. to count upon the contract, after making tender of the fifty shares of capital stock. This is an entire misconception of the force and meaning of the written agreement. It in no way undertakes to qualify the absolute promise in the note, but on the contrary recites the defendant’s absolute undertaking as joint maker of the note, as the inducement for making the agreement,, which had nothing to do with the absolute promise of the defendant as maker to pay the note according to its tenor and effect, but with the shares of capital stock pledged to secure its payment and to which, under the agreement, he acquired n© right whatever except upon the payment of the whole or a part of the note. The payment of the note was not conditioned upon the delivery of the stock. It was the delivery of the stock that was conditioned upon the payment of the note. The agreement of the parties was reduced to'writihg; its terms could not be, and were not, varied by the parol evidence. The consideration of the note was unimpeached, and when the evidence was in for the plaintiff in chief, and for the defendant, there remained nothing for the court to. do but to construe the contract and. direct a verdict for the plaintiff — which the court finally did, after going out of the issues to hear evidence in regard to the certificates, and permitting a tender of them in open court, all of which was improper, but which constitutes no error that could have in any way affected the result. The judgment is affirmed.
All concur, except Barclay, J., absent.